In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00118-CV
        ______________________________



          IN RE: MICHAEL KENNEDY




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

         Michael Kennedy filed a petition for writ of mandamus with the Twelfth Court of Appeals.

By order of the Texas Supreme Court, that petition has been transferred to this Court for decision.

         In his petition, he asks the court to issue an order directing a trial court clerk and a deputy

clerk of the Twelfth Court of Appeals to file his notices of appeal and to cease “denying and

refusing to file petitions and pleadings” in a civil lawsuit which was evidently appealed to that

court.

         As best as we can glean from his petition, he believes a series of motions were rejected by

the Tyler deputy clerk that he mailed to the court in relation to a specified cause number: another

mandamus that he had filed with that court (cause number 12-10-00297-CV). He has attached

copies of documents, some of which bear dates of receipt by the Twelfth Court of Appeals, to the

present petition. There are three copies of a notice of appeal, a motion stating that other

individuals had admitted a crime of which Kennedy was accused, a motion to issue a capias to

release him because the judge should not allow him to be incarcerated for sixty-two years, a

motion showing he had requested a competence hearing related to some prior plea, and a motion

“showing court that Michael Kennedy anger, mad, hateress [sic] and upset and Counsel . . . could

get injury around Michael Kennedy,” and a “motion objections for trial court to provide Michael

Kennedy all court reporter’s records in no. 12-10-00297-CR” because he would represent himself

at “resentence.” Finally, he includes a motion to order a new trial on his conviction.



                                                   2
       This Court has, by statute, limited mandamus jurisdiction. We have jurisdiction to issue a

writ of mandamus against a “judge of a district or county court in the court of appeals district.”

TEX. GOV’T CODE ANN. § 22.221(b) (Vernon 2004). As we are sitting in the place of the Twelfth

Court of Appeals, our jurisdiction in this instance provides us with authority to issue mandamus to

a judge of a district or county court within the territorial bounds of the Twelfth Appellate District.

       In this instance, no relief has been sought against any individual over whom we have

general mandamus authority.        Accordingly, we have no jurisdiction to provide the relief

requested.

       We deny the petition for writ of mandamus.




                                               Jack Carter
                                               Justice

Date Submitted:        November 15, 2010
Date Decided:          November 16, 2010




                                                  3